EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 888 Seventh Avenue New York, NY 10019 FOR IMMEDIATE RELEASE – December 14, 2016 Vornado Receives $192 Million and a 49.9% Interest in 85 Tenth Avenue NEW YORK….VORNADO REALTY TRUST (NYSE:VNO) a nnou n ce d th a t the e nti t y th a t owns 85 T e nth A v e nue h a s c ompl e t e d a $ million ref in a n c i n g of the p r op e r t y . The ind e bt e dn e ss m a tu re s in D ece m b e r 2026 a nd h a s a w e i g ht e d a v er a ge int e r e st ra te of 5
